Citation Nr: 1609413	
Decision Date: 03/09/16    Archive Date: 03/15/16

DOCKET NO.  12-00 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a compensable initial evaluation for left shoulder strain, for the period prior to February 21, 2011, and an evaluation in excess of 10 percent disabling thereafter.

2.  Entitlement to a compensable initial evaluation for right shoulder strain and degenerative joint disease, for the period prior to March 21, 2014, and an evaluation in excess of 10 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel

INTRODUCTION

The Veteran served on active duty from May 1984 to May 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Offices (RO) in Winston-Salem, North Carolina.  Jurisdiction of this matter was subsequently transferred to Atlanta, Georgia.

In November 2011, the RO increased the evaluation of the Veteran's left shoulder disability from noncompensable to 10 percent disabling, effective February 21, 2011.  In an April 2014 rating decision, the RO increased the evaluation of the Veteran's right shoulder disability from noncompensable to 10 percent disabling, effective March 21, 2014.  As the increases do not represent the maximum ratings available for the conditions, the Veteran's claims for higher evaluations remain in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  Beginning June 1, 2009, the Veteran's right and left shoulder manifested painful motion.  

2.  The Veteran underwent right shoulder hemiarthroplasty on March 20, 2012.

3.  Beginning March 2013, the Veteran's right shoulder manifested limitation of motion to 90 degrees of forward elevation.

4.  At no point during the period on appeal did the Veteran's left shoulder manifest ankylosis, limitation of motion of the arm to shoulder level or shoulder level or less, malunion of the humerus with marked deformity, impairment of the humerus, or nonunion or dislocation of the scapula or clavicle.

5.  At no point during the period on appeal did the Veteran's right shoulder manifest ankylosis, limitation of motion of the arm to midway between the side and shoulder level or less, malunion of the humerus with marked deformity, nonunion or dislocation of the scapula or clavicle, or chronic residuals of prosthetic replacement consisting of severe, painful motion or weakness in the affected extremity.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 10 percent disabling, and no higher, for the period beginning June 1, 2009, for the left shoulder, are met.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2015).

2.  The criteria for an evaluation of 10 percent disabling, and no higher, for the period beginning June 1, 2009, to prior to March 20, 2012; 100 percent disabling, for the period beginning March 20, 2013, to prior to March 20, 2013; and 20 percent disabling, and no higher, for the period beginning March 20, 2013, for the right shoulder, are met.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201, 5051 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

This appeal arises from the Veteran's disagreement with the initial evaluations assigned following the grant of service connection.  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering notice under 38 U.S.C.A. § 5103(a) no longer required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required.

As for the duty to assist, the Veteran's service treatment records and pertinent private treatment records have been obtained and associated with the claims file.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran was afforded VA medical examinations in February 2009 and March 2014.  As such, the Board finds that the duty to assist has been met and will proceed with adjudication

II.  Higher Evaluation

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  See 38 C.F.R. § 4.45.  Determination of whether the application of sections 4.40 and 4.45 entitles the Veteran to an increased rating for his disabilities requires factual findings as to the extent to which the Veteran's pain and weakness cause additional disability beyond that reflected in the measured limitation of motion.  DeLuca 8 Vet. App. 202.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; see also Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The Veteran seeks higher initial evaluations for his left and right shoulder disabilities.  The Veteran was granted service connection for the left shoulder and evaluated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5299-5024 for left shoulder strain.  The Veteran was granted service connection for the right shoulder and evaluated pursuant to Diagnostic Code 5010-5201 for right shoulder strain and degenerative joint disease.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned, the additional code is shown after the hyphen.  Arthritis due to trauma is evaluated as degenerative arthritis, which is evaluated based on limitation of motion under the specific diagnostic code applicable to the joint in question.  See 38 C.F .R. § 4.71a, Diagnostic Codes 5003, 5010.

There are multiple diagnostic codes that may potentially be employed to evaluate impairment resulting from service-connected shoulder disorders under 38 C.F.R. § 4.71a.  These include: Diagnostic Code 5200 (for ankylosis of the scapulohumeral articulation); Diagnostic Code 5201 (limitation of motion in the arm); Diagnostic Code 5202 (for rating other impairment of the humerus, involving malunion, recurrent dislocation, fibrous union, nonunion, or loss of head); Diagnostic Code 5203 (for rating impairment of the clavicle or scapula). 

For rating purposes, a distinction is made between major (dominant) and minor musculoskeletal groups.  Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  38 C.F.R. § 4.69.  As noted below, the Veteran is left-hand dominant; thus, his service-connected left shoulder disability involved his major extremity, while his service-connected right shoulder disability involved his minor extremity. 

With respect to the major extremity, Diagnostic Code 5201 provides that limitation of the arm at shoulder level warrants a 20 percent rating, while limitation of the arm midway between side and shoulder level warrants a 30 percent rating.  A 40 percent rating is warranted for limitation of arm motion at 25 degrees from side.  For the minor extremity, Diagnostic Code 5201 provides that limitation of the arm at shoulder level or midway between side and shoulder level warrants a 20 percent rating.  A 30 percent rating is warranted for limitation of arm motion at 25 degrees from side.  38 C.F.R. § 4.71a.

Diagnosis Code 5024 relates to tenosynovitis.  Diseases under this diagnostic code are rated on limitation of motion of the affected parts, as arthritis, degenerative.  38 C.F.R. § 4.71a.

Diagnostic Code 5003 relates to degenerative arthritis and notes that when limitation of motion is noncompensable under the appropriate diagnostic codes for a specific joint, a rating of 10 or 20 percent is for application to be combined, not added depending on the number of joints involved and whether they are major (dominant arm, here the right) or minor (non-dominant arm, here the left).  Note (1) indicates that the 20 percent and 10 percent ratings based on x-ray findings will not be combined with ratings based on limitation of motion.  Id.  In other words, the Veteran will not be entitled to a rating under both Diagnostic Code 5003 and Diagnostic Code 5201.

The regulations define normal range of motion for the shoulder as forward flexion from zero to 180 degrees, abduction from zero to 180 degrees.  38 C.F.R. § 4.71a, Plate I.  With forward elevation (flexion) and abduction, range of motion for the arm is from the side of the body (zero degrees) to above the head (180 degrees) with the mid-point of 90 degrees where the arm is held straight out from the shoulder.  Id.

Diagnostic Code 5051 provides evaluations for prosthetic replacement of the shoulder.  38 C.F.R. § 4.71a.  Under Diagnostic Code 5051 a 100 percent rating is warranted for one year following implantation of a prosthesis.  A 50 percent rating is warranted for chronic residuals consisting of severe, painful motion or weakness in the affected extremity for the minor shoulder.  A 20 percent rating is the minimum rating for a prosthesis implanted in the minor shoulder, for intermediate degrees of residual weakness, pain or limitation of motion, rated by analogy to diagnostic codes 5200 and 5203.  

The service treatment records reveal that in June 2008 the Veteran reported that he had developed insidious onset of pain in the right shoulder.  The pain was located anterolaterally.  The pain was worse with specific movements, particularly abduction, external rotation and internal rotation.  The pain did not radiate, was mild to moderate in intensity, and was intermittent.  Physical examination revealed no obvious deformities of the right shoulder.  He had well-healed arthroscopic portals.  There was no tenderness to palpation over the sternoclavicular (SC) joint or his acromioclavicular joint.  He had some moderate tenderness anteriorly and anterolaterally.  He was able to abduct his shoulder to 180 degrees and forward flex it to 180 degrees.  His internal rotation was limited to approximately L4.  He was able to lift off.  He had 40 degrees of external rotation which was just slightly decreased to the contralateral side.  He had excellent internal and external rotation strength.  He had a negative Speed test.  Neer and Apley cross-arm adduction tests were negative.  Hawkins testing was positive.  Axillary, medial, radial and ulnar nerves were intact.  Comparison was made to the contralateral side, which was nontender, with full range of motion and normal motor and sensory examinations.  

X-rays of the right shoulder revealed osteophyte on the inferior aspect of his humeral head.  He had a well-maintained subacromial space.  There was no evidence of acute degenerative disease in the acromioclavicular joint.  Magnetic Resonance Imaging (MRI) scan, dated in May 2008, showed evidence of a SLAP tear with a displaced fragment extending into the joint space superiorly as well as the anterior labrum demonstrating either a Bankart or ALPSA tear.  There were degenerative osteoarthritic changes.  There was no evidence of a rotator cuff tear.  The impression was right shoulder impingement and possible labral tear.  

In October 2008 the Veteran underwent a right shoulder arthroscopy.

In October 2008 the Veteran was found to have no edema of the upper extremities.  There was minimal ecchymosis right proximate biceps tendon.  There was no atrophy in the upper extremities.  The right shoulder incisions fully healed without signs of infection.  Range of motion of the right shoulder was flexion of 180 degrees and abduction of 125 degrees with complaints of mild pain at greater than 75 degrees.  External rotation of 44 degrees and right thumb to L1.

In November 2008 the Veteran had full range of motion of the right shoulder with external rotation of 80 degrees.  He complained of mild pain EOD abduction.

In December 2008 the Veteran underwent follow-up examination from a shoulder scope.  Physical examination revealed full range of motion of the right shoulder.  He had 5/5 strength of the rotator cuff.  He had a "little bit of pain" with the O'Brien's maneuver.  The biceps contour was normal and the wound was completely healed.  The impression was residual soreness status post biceps tendoesis and arthroscopic debridement of the right shoulder. 

The Veteran was afforded a VA medical examination in February 2009 in conjunction with the current claim.  He reported pain in the shoulders which occurred constantly.  The pain traveled to shoulder area.  The Veteran reported the pain as burning, sharp and sticking.  From 1 to 10 (10 being the worst pain) the pain level was at 6.  The pain could be elicited by physical activity.  It was relieved by rest and by Motrin and Naproxen with benefit and without apparent side effects.  At the time of pain he could function without medication.  He reported the following symptom(s): weakness, stiffness, giving way and locking.  He did not have swelling, heat, redness, lack of endurance, fatigability and dislocation.  He described the residuals of pain in movement and scar.  He had not had any joint replacement.  The Veteran reported that he did not experience any functional impairment from this condition. 

Physical examination revealed tenderness on the right.  The right showed no signs of edema, effusion, weakness, redness, heat and guarding of movement.  There was no subluxation.  On the left there was tenderness.  The left showed no signs of edema, effusion, weakness, redness, heat and guarding of movement.  There was no subluxation.  The range of motion of the right and left shoulder joints was flexion 180 degrees, abduction to 180 degrees, external rotation to 90 degrees, and internal rotation to 90 degrees.  Bilateral joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  There was no effect of the Veteran's conditions on his usual occupation.  

X-rays of the shoulders revealed degenerative joint disease, subchondral sclerosis, and osteophytosis of the right shoulder.  The left shoulder revealed widened acromioclarviclar joint, which may represent separation.

In February 11, 2010, the Veteran reported bilateral shoulder pain.  The pain in the right shoulder was significant with overhead activities and has bothered him since 2005.  The Veteran had a subacromial injection to the left shoulder previously that relieved his pain by 100 percent by the time he left the office, but this has since worn off.  He denied any weakness.  Physical examination revealed full range of motion in the bilateral arms.  His rotator cuff showed 5/5 strength throughout.  There was no evidence of instability.  Examination of the right shoulder revealed that resisted abduction and forward flexion provided mild tenderness.  He had mild tenderness with glenohumeral range of motion.  He had no clicking or catching.  The left shoulder revealed positive impingement signs.  The acromioclavicular joints were nontender bilaterally.  X-rays of the right shoulder showed a significant humeral head osteophyte inferiorly.  The glenohumeral joint space was relatively well preserved, but there was sclerosis of the glenoid noted.  The left shoulder revealed good preservation of the joint space.  He did not appear to have any glenohumeral erosions.  He had a type I acromion.  The impression was osteoarthritis of the right shoulder and impingement versus partial-thickness rotator cuff tear of the left shoulder.  

In February 2011 the Veteran reported arthralgias/joint pain in both shoulders.  Examination revealed normal contour and no muscle atrophy.  He had 5 out of 5 strength of all the rotator cuff muscles in both shoulders.  He had positive impingement signs in the left and pain with O'Brien's maneuver on the left.  There was no crepitus with motion.  He had essentially full range of motion in both shoulders.  X-ray of the left shoulder showed no obvious bony abnormalities, the acromion is a type I, and the glenohumeral joint was well-preserved with no abnormal soft tissue calcification.  The right shoulder showed narrowing of the humeral joint and a moderate size spur on the inferior humeral head.  The acromion is type I and has abnormal soft tissue calcification.  

In October 2011 the Veteran reported arm pain on exertion that was bilateral depending on the movement.  He reported arthralgias/joint pain in the shoulders.  Physical examination revealed normal contours and no atrophy in both shoulders.  In the right shoulder there was 120 degrees of active forward elevation (AFE), 30 degrees of active external rotation (AER) and internal rotation (IR) to waist.  Muscle strength of the rotator cuff (RC) muscles was 5/5.  The left shoulder showed 160 AFE, 45 AER and IR to L1.  He had 5/5 muscle strength of the RC but pain with resisted forward elevation (FE).  He had pain with impingement maneuvers bilaterally.  Bilateral shoulder x-rays including anteroposterior (AP), axillary, and outlet views were obtained.  The left shoulder showed no obvious bony abnormalities the glenohumeral joint was well preserved and the humeral head was centered in the glenoid all views.  The right shoulder showed narrowing of the glenohumeral joint and a very large inferior posterior spur on the humeral head.  The Veteran was assessed with osteoarthritis of the right shoulder with a large inferior spur.  He also had left shoulder pain but no significant arthritic changes on his x-rays.

In February 2012 the Veteran was noted to be scheduled for a hemiarthroplasty of the right shoulder.  

In April 2012 treatment note the Veteran was reported to have undergone a right shoulder arthroplasty on March 20, 2012.  The Veteran's right shoulder incision was healing without drainage or overt sign of infection.  He had some mild discomfort with gentle range of motion.  

In a later April 2012 treatment note the Veteran reported arthralgias/joint pain in the right shoulder.  Physical examination revealed no swelling, tenderness or warmth and wound was clean and dry, neurovascular intact, and appropriate range of motion.  The Veteran was noted to have undergone a right shoulder hemiarthroplasty on March 20, 2012.  The right shoulder surgical wound was clean, dry, and intact, positive for swelling at superior aspect of wound corresponding with possible hematoma redness/warmth glenohumeral joint without swelling/redness/warmth.  X-rays were noted to reveal status post humeral head resurfacing in great position.  

In May 2012 the Veteran reported right shoulder pain.  Physical examination showed a well-healed incision with no erythema or signs of infection.  He had 30 degrees of passive external rotation and 90 degrees of passive forward elevation without crepitus or popping.  

In June 2012 the Veteran reported that continued to do physical therapy and that he was overall doing very well.  He had an occasional pop in the right shoulder.  Physical examination of the right shoulder showed normal contour with no obvious atrophy.  Sensation was intact in the axillary nerve distribution.  He had 140 degrees of active forward elevation, 30 degrees of active external rotation, and internal rotation to the waist.  There was no crepitus or popping with motion.  

On September 24, 2012 the Veteran reported right shoulder pain.  Physical examination revealed no misalignment, atrophy, erythema, induration, swelling, warmth, or scapular winging, and acromioclavicular prominence was normal in the shoulders.  Bony palpation of the shoulders revealed no tenderness of the suprasternal notch, the sternoclavicular joint, the clavicle, the coracoid process, the acromioclavicular joint, the acromial, the greater tuberosity, the bicipital groove, or the scapula.  Soft tissue palpation of the right shoulder revealed no tenderness of the supraspinatus, the infraspinatus, the teres minor, the subacromial bursa, the subdeltoid bursa, the axilla, the glenohumeral joint region, the pectoral's major insertion, the sternocleidomastoid, the costochondral junction, the trapezius, the rhomboid, the latissimus dorsi, the serratus, the deltoid, the levator scapulae, or the lateral cuff insertion.  It was tender to the palpation in the deltopectoral groove.  Soft tissue palpation of the left shoulder revealed no tenderness of the supraspinatus, the infraspinatus, the teres minor, the subacromial bursa, the subdeltoid bursa, the axilla, the glenohumeral joint region, the pectoral's major insertion, the sternocleidomastoid, the costochondral junction, the trapezius, the rhomboid, the latissimus dorsi, the serratus, the deltoid, the levator, scapulae or the lateral cuff insertion.  Active range of motion of the right shoulder revealed external rotation at 0 degrees abduction normal and at 90 degrees of abduction normal, internal rotation normal and at 90 degrees of abduction normal, and normal, extension, normal abduction, and normal forward flexion.  Active range of motion of the left shoulder was external rotation at 0 degrees of abduction normal, and at 90 degrees of abduction normal, internal rotation normal and at 90 degrees of abduction normal, and normal extension, normal abduction, and normal forward flexion.  There was no dislocation or laxity bilaterally.  Strength was normal in all tested ranges of the shoulder bilaterally.  

In March 2013 it was noted that the Veteran's  right shoulder showed well healed anterior incision, no warmth, swelling, or erythema.  He had essentially full range of motion in all directions but a pop was felt like it is coming from the glenohumeral joint with glenohumeral motion.  The pop was painful.  He had 5 out of 5 strength in all rotator cuff muscles including resisted forward elevation internal and external rotation.  He had a negative belly press, negative liftoff maneuvers.  He had no obvious tenderness about the shoulder.

The Veteran was afforded a VA medical examination on March 21, 2014.  The Veteran was noted to be diagnosed with degenerative arthritis of both shoulders and to have undergone a hemiarthroplasty of the right shoulder.  The Veteran reported that his shoulders hurt all the time with nearly any movement.  He was unable to work above shoulder level.  The Veteran was noted to be left hand dominant.  The Veteran did not report flare-ups that impacted function.

Physical examination revealed range of motions of 80 degrees of flexion, with painful motion beginning at 60 degrees, and 90 degrees of abduction with painful motion beginning at 90 degrees, in the right shoulder.  There was 170 degrees of flexion with pain beginning at 170 degrees and 150 degrees of abduction with pain beginning at 120 degrees in the left shoulder.  The Veteran was able to perform repetitive-use testing.  Right shoulder flexion ended at 80 degrees and abduction ended at 90 degrees.  Left shoulder flexion ended at 180 degrees and abduction ended at 150 degrees.  There was no additional limitation of range of motion of the shoulder and arm following repetitive-use testing.  The Veteran had less movement than normal, weakened movement, excess fatigability, and pain on movement in both shoulders.  There was tenderness or pain on palpation of the joints/soft tissue/biceps tendon of both shoulders.  The Veteran showed guarding of both shoulders.  Muscle strength testing revealed 5/5 shoulder abduction bilaterally, and 5/5 shoulder forward flexion bilaterally.  There was no ankylosis of the glenohumeral articulation.  Hawkins' Impingement Tests (may signify rotator cuff tendinopathy or tear), and Empty-can Tests (may indicate rotator cuff pathology, including supraspinatus tendinopathy or tear) were positive bilaterally.  Lift-Off subscapularis tests (may indicate subscapularis tendinopathy or tear were positive only in the left shoulder.  External rotation/infraspinatus strength tests (may be associated with infraspinatus tendinopathy or tear) were negative bilaterally.  There was a history of mechanical symptoms such as clicking and catching in both shoulders.  There was no history of recurrent dislocation or the glenohumeral joint.  Crank apprehension and relocation tests were negative.  The Veteran had malunion of the clavicle or scapula on the left side.  There was tenderness on palpation of the acromioclavicular joint on the right side.  Cross-body adduction test was negative.  The Veteran had a right total shoulder replacement in 2012 and the examiner characterized the residuals as "chronic residuals consisting of severe painful motion and/or weakness."  He had arthroscopic shoulder surgery in 2008, 2009, and 2010.  He had residual signs and/or symptoms of the arthroscopic surgeries on the right side identified as severe pain and limitation of motion.  The examiner also noted the Veteran had scars related to the surgery, but none of the scars was painful and/or unstable, nor was the total area of all related scars greater than 39 square cm. Internal rotation was 90 degrees bilateral with pain at 90 degrees.  External rotation was 45 degrees on the right and 60 degrees on the left with both stopped by pain.  Imaging studies have revealed degenerative or traumatic arthritis of both shoulders.  Functional impact was pain on all motions of the arms with hesitancy to use full strength.  He was unable to work above shoulder level particularly with the right arm.

A separate scar examination noted scars on the anterior, superior and inferior right shoulder, measuring 7 cm, 7 cm and 3 cm.  The examiner noted there were no pertinent physical findings, complications, conditions, signs and/or symptoms associated with any of the scars.  The scars did not impact his ability to work.  The diagnosis was well healed surgical scars of the right shoulder.  

A.  Left Shoulder

Review of the evidence reveals that the Veteran had pain in the left shoulder since separation from service.  Upon VA examination in February 2009 the Veteran was noted to have pain in the shoulders that occurred constantly.  The pain was elicited by activity and was relieved by rest and medication.  However, the Veteran's left shoulder did not manifest compensable loss of range of motion.  As the shoulder demonstrated actual pain, the Veteran is entitled to an evaluation of 10 percent, and no higher, for the left shoulder for the period beginning June 1, 2009, the day after separation from service.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  

At no point during the period on appeal did the Veteran's left shoulder manifest ankylosis, limitation of motion of the arm to the shoulder level or less, malunion of the humerus with marked deformity, or impairment of the humerus.  Although the Veteran was noted to have malunion of the left clavicle or scapula in March 2014, the Veteran is already in receipt of an evaluation of 10 percent disabling based upon the function of the joint.  

Thus, entitlement to an evaluation of 10 percent disabling, for the period beginning June 1, 2009, and no higher, for the left shoulder, is granted.

B.  Right Shoulder

Review of the evidence reveals that the Veteran had pain in the right shoulder since prior to separation from service.  Upon VA examination in February 2009 the Veteran was noted to have shoulder pain the that occurred constantly.  The pain was elicited by activity and was relieved by rest and medication.  As such, the Veteran is entitled to an evaluation of 10 percent, and no higher, for the right shoulder for the period beginning June 1, 2009, the effective date of the grant of service connection.  See Burton, 25 Vet. App. at 1.  

On March 20, 2012, the Veteran underwent a right shoulder hemiarthroplasty.  Thereafter, x-rays were noted to reveal status post humeral head resurfacing in great position.  Thus, the Veteran underwent a prosthetic implantation to the humeral head of the right shoulder.  The Veteran is entitled to an evaluation for the right shoulder of 100 percent disabling, for the one year following implantation of the prosthesis; from March 20, 2012, to March 20, 2013, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5051.

Beginning March 20, 2013, the Veteran is entitled to the minimum rating under Diagnostic Code 5051 (20 percent for the minor arm) or an evaluation based upon the range of motion.  Although the March 2014 VA examiner characterized the Veteran's surgical residuals as approximating the criteria for a 50 percent rating under that Diagnostic Code, the medical evidence does not support the conclusion that he experiences severe painful motion or weakness.  In March 2013, the Veteran's right shoulder manifested an essentially full range of motion.  In March 2013 there was a pop in the glenohumeral movement.  However, even with consideration of pain, the Veteran's right shoulder showed a range of motion limited to the minimum compensable level (20 percent disabling) under the Diagnostic Code pertaining to limitation of motion of the arm (5201), and no higher, in March 2014.  Range of motion has not been shown to more closely approximate the criteria required for a higher rating.  Thus, beginning March 20, 2013, the Veteran is entitled to an evaluation of 20 percent disabling for his right shoulder disability.  

At no point during the period on appeal did the Veteran's right shoulder manifest ankylosis, limitation of motion to midway between the side and shoulder level or less, malunion of the humerus with marked deformity, or impairment of the humerus.

In the rating action that granted service connection for the right shoulder disability, the RO also granted a separate noncompensable rating for a surgical scar.  The Board has also considered whether a separate compensable rating is warranted for the Veteran's scars resulting from post-service surgery.  As noted by the March 2014 VA examiner, the Veteran does not have painful or unstable scars or scars in total area greater than 39 square centimeters (6 square inches).  The examiner noted there were no pertinent physical findings, complications, conditions, signs and/or symptoms associated with any of the scars.  Thus, a separate rating is not warranted for the Veteran's scars under any of the Diagnostic Codes related to scars, such as Diagnostic Code 7802, 7804, or 7805.  38 C.F.R. § 4.118. 

Thus, entitlement to an evaluation of 10 percent disabling, for the period beginning June 1, 2009, to prior to March 20, 2012, 100 percent disabling, beginning March 20, 2012, to prior to March 20, 2013, and 20 percent disabling, for the period beginning March 20, 2013, and no higher, for the right shoulder, is granted.

C.  Other Considerations

The Board finds that the record does not reflect that the Veteran's shoulder disabilities are so exceptional or unusual as to warrant the assignment of a higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1).

The discussion above reflects that the symptoms of the Veteran's shoulder disabilities are contemplated by the applicable rating criteria.  The competent medical evidence of record shows that his shoulder disabilities are primarily manifested by pain and limitation of motion.  Many of the applicable diagnostic codes used to rate those disabilities provide for ratings based on limitation of motion.  The effects of pain and functional impairment have been taken into account and are considered in applying the relevant criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  The effects of the Veteran's disabilities have been fully considered and are contemplated in the rating schedule.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

Additionally, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Nonetheless, the Board has fully considered the Veteran's additional service-connected disabilities in concluding that referral for consideration of an extraschedular rating is not warranted.  Even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific service-connected disability.  As such, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

The record reveals that the Veteran was employed as of March 2013.  As the Veteran has not contended, nor does the evidence show that his shoulder disabilities render him unemployable, the issue of entitlement to a total disability rating based on individual unemployability (TDIU) has not been raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).


ORDER

An evaluation of 10 percent disabling, and no higher, for the period beginning June 1, 2009, for the left shoulder, is granted, subject to the laws and regulations governing the award of monetary benefits. 

An evaluation of 10 percent disabling, and no higher, for the period beginning June 1, 2009, to prior to March 20, 2012; 100 percent disabling, for the period beginning March 20, 2013, to prior to March 20, 2013; and 20 percent disabling, and no higher, for the period beginning March 20, 2013, for the right shoulder, is granted, subject to the laws and regulations governing the award of monetary benefits.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


